t c summary opinion united_states tax_court michael david lieber petitioner v commissioner of internal revenue respondent docket no 15703-07s filed date michael david lieber pro_se jeffrey d heiderscheit for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the deficiency arises from the imposition of the 10-percent penalty mandated by sec_72 for premature distributions from an annuity_contract respondent asserts that the penalty is applicable because petitioner received distributions in from an annuity policy contract annuity policy that do not qualify for any of the exceptions set forth in sec_72 petitioner asserts that the percent penalty should not apply because the distributions were used for his college expenses background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in texas in when petitioner was very young his father died at the date of his death petitioner’s father was the insured under a life_insurance_policy issued by jackson national life_insurance co of texas jackson life a portion of the proceeds from that policy was used to purchase a single premium nonqualified deferred_annuity policy for the benefit of petitioner the annuity policy permitted partial withdrawals before the contract’s maturity_date of april in petitioner attended college in texas petitioner’s mother as the owner of the annuity policy requested and received on behalf of petitioner as the annuitant distributions from jackson life during totaling dollar_figure which were used for petitioner’s college expenses discussion sec_72 imposes a 10-percent penalty on distributions from an annuity_contract unless the distribution satisfies one of the exceptions set forth in sec_72 namely distributions a made on or after the date in which the taxpayer attains age 1the annuity policy was purchased pursuant to the order of the district_court of el paso county tex 243rd judicial district dated date the order was issued in response to a motion to invest funds of a minor filed by t udell moore guardian ad litem and gail lieber natural mother and next friend of michael david lieber a minor under the terms of the annuity policy jackson life agreed to pay the annuitant michael david lieber if living on the maturity_date a monthly income with months certain and pursuant to the terms of the annuity policy while the annuitant is living the owner gail lieber may exercise all rights under the annuity policy subject_to the interest of any assignee or irrevocable beneficiary sec_72 was enacted as part of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_546 to discourage the use of annuity_contracts as short-term tax sheltered investments for certain premature distributions see s rept no vol pincite b made on or after the death of the holder c attributable to the taxpayer’s becoming disabled d that are part of a series of substantially_equal_periodic_payments e from certain qualified_plans as described in sec_72 f allocable to investment_in_the_contract before date g under a qualified_funding_asset within the meaning of sec_130 without regard to whether there is a qualified_assignment h to which sec_72 applies without regard to paragraph thereof i under an immediate_annuity contract within the meaning of sec_72 or j from an annuity purchased by an employer under certain circumstances none of the sec_72 distribution exceptions is herein applicable nonetheless petitioner contends that the higher education exception sec_72 which applies to the penalty for early distributions from qualified_retirement_plans sec_72 should apply to distributions from annuity_contracts since the title of sec_72 annuities 3the annuity policy involved herein would not qualify as an immediate_annuity contract although it was purchased with a single premium the annuity policy’s starting date the first day of the first period for which an amount is received as an annuity under the policy was not within year from the date of the purchase of the annuity policy and it did not provide for a series of substantially_equal_periodic_payments during the annuity period certain proceeds of endowment and life_insurance contracts indicates that all of the section’s provisions apply to annuities this argument fails inasmuch as it is well settled that the heading of a section does not limit the plain meaning of the text see bhd of r r trainmen v balt ohio r r 331_us_519 114_tc_343 the relevant text of sec_72 is clear nothing therein contains either an exception for higher education expenses or a provision that the exception found in sec_72 applies to the 10-percent penalty under sec_72 sec_72 specifically limits its reach to the percent additional tax on distributions from qualified_retirement_plans under sec_72 and we have held that the higher education expense exception found in sec_72 does not apply to the sec_72 penalty for premature_distributions_from_annuity_contracts see sadberry v commissioner tcmemo_2004_40 affd 153_fedappx_336 5th cir petitioner next makes an equitable argument namely that the distributions he received in should not be subject_to the sec_72 penalty because the annuity policy was purchased to provide funds for petitioner’s college expenses and therefore should be excepted from the sec_72 penalty by sec_72 and petitioner’s mother was informed by her father who was an insurance agent and who worked with annuities that there would be no repercussions for early_withdrawals if the funds were used solely for higher educational_purposes moreover petitioner asserts that the certified_public_accountant who prepared his tax_return knew that the annuity policy had been purchased in order to provide funds for petitioner’s educational expenses the equitable argument petitioner advances is not relevant this court like all other courts construes statutes as written we do not enlarge them we cannot create exceptions in order to reach what someone believes is an equitable outcome see 270_us_245 pollock v commissioner t c __ 50_tc_567 affd 414_f2d_265 10th cir moreover we are mindful that a letter from jackson life dated date informed petitioner we have also researched how this policy should be qualified per the court order we have in our records it instructed us to issue a deferred_annuity the court order did not state that this should be issued as a retirement annuity or an educational annuity therefore this policy was issued as a non-qualified annuity finally petitioner maintains that the annuity distributions are excepted from the 10-percent penalty by sec_72 which provides that no penalty shall be imposed on any distribution made on or after the death of the holder of the annuity because the annuity was funded by the proceeds from his father’s life_insurance_policy again we disagree with petitioner’s assertion the distributions involved herein were not made on or after the death of the holder of the annuity policy we have considered all petitioner’s arguments and to the extent not discussed herein we reject them as irrelevant and or without merit we sustain the deficiency of dollar_figure determined in respondent’s notice_of_deficiency to reflect the foregoing decision will be entered for respondent
